Allowance
	Claims 1-15 and 17-18 are hereby deemed patentable. 
The specific limitations of “the rear chassis defining: … a wire connection portion which is protruded from a rear side of the rear chassis” in Claim 1 are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  The specific limitations of “a fixing member which is between the sound element and the cushion member, and attaches the sound element to a rear side of the cushion member, 36 LA-201302-060-1-US3 OPP20202903US PNK1083USC3wherein the fixing member comprises non-conductive epoxy” in Claim 3 are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  The specific limitations of " wherein the cushion member is disposed at a rear side of the rear chassis” in Claim 5 are not anticipated or made obvious by the prior art of record in the examiner's opinion.  
For example, Wada (US Publication 2006/0039575) discloses a display device, comprising: a display panel 210 configured to display an image; 5a rear chassis 222 configured to protect a rear side of the display panel and having an opening (See Figure 2 or 3); and a sound element 220 configured to provide a sound, disposed on the rear side of the display panel and at a corresponding position to the opening; wherein 10the sound element comprises a pair of electrodes 121Ax, 121Bx, and a vibration material layer 121S which is between the electrodes, the rear chassis further includes a wire connection portion 121C, and at least one of the pair of electrodes receives a first sound signal through the wire connection portion.  Wada further discloses a protruded region as shown in Figures 2 and 3 for placement of the sound element 220.  However, Wada does not disclose the specific limitations of Claims 1, 3, and/or 5 as noted above.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841